                                                                                                                             Page 1 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                         (Note: Identify Changes with asterisks (*))



                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                          AMENDED JUDGMENT
                                                                  IN A CRIMINAL CASE
                          v.
                                                                  Case Number: 18-CR-164
JASON W. JUNEK                                                    USM Number: 16735-089
                                                                  Bradley J. Priebe      Daniel R. Humble
                                                                  Defendant’s Attorney        Assistant United States Attorney

Reason for Amendment: Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

       THE DEFENDANT pled guilty to count one of the indictment and is adjudicated guilty of these
offense(s):

              Title & Section                                  Nature of Offense                Date Concluded Count(s)
 18 U.S.C. § 2251(a)                               Sexual Exploitation of a Child                October 21, 2017                 1


       The defendant is sentenced as provided in this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

          All remaining counts are dismissed upon motion of the United States.

       IT IS ORDERED, that the defendant must notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the Court and
the United States Attorney of material changes in economic circumstances.


                                                                      Date Sentence Imposed: December 10, 2018

                                                                      s/ William C. Griesbach
                                                                      Chief Judge, United States District Court

                                                                      Date Judgment Entered: January 4, 2019




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 1 of 7 Document 28
                                                                                                                      Page 2 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                  (Note: Identify Changes with asterisks (*))
DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164
                                                           IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of one hundred eighty (180) months.

☒         The court makes the following recommendations to the Bureau of Prisons:
          The defendant be placed in Oxford, Wisconsin

☒         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons
          as notified by the Probation or Pretrial Services Office.


                                                             RETURN
          I have executed this judgment as follows:

        Defendant delivered on _____________________ to _________________________________________
with a certified copy of this judgment.


                                                                  United States Marshal


                                                                  By: Deputy United States Marshal




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 2 of 7 Document 28
                                                                                                                 Page 3 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                             (Note: Identify Changes with asterisks (*))
DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164

                                                     SUPERVISED RELEASE
          Upon release from imprisonment, you will be on supervised release for a term of ten (10) years.



                                                MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess or use a controlled substance.
   ☒ You must submit to one drug test within 15 days of release from imprisonment and at least two periodic
      drug tests thereafter, as determined by the court. (check if applicable)
   ☐ The above drug testing condition is suspended based on the court's determination that the defendant
      poses a low risk of future substance abuse. (check if applicable)
3. ☒ You must not possess a firearm.
4. ☐ You must make restitution in accordance with 18 U.S.C. §§ 3363 and 3363A or any other statute
      authorizing a sentence of restitution. (check if applicable)
5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
      § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
      registration agency in the location where you reside, work, are a student, or were convicted of a qualifying
      offense. (check if applicable)
7. ☐ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached pages.




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 3 of 7 Document 28
                                                                                                                   Page 4 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                               (Note: Identify Changes with asterisks (*))
DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164


                                  STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and
identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring
about improvements in your conduct and condition.

1. You shall report to the probation office in the district to which you are released within 72 hours of your release
    from the custody of the Bureau of Prisons and shall report to the probation officer in a manner and frequency
    as reasonably directed by the Court or probation officer.
2. You shall not leave the State of Wisconsin without permission of the court or probation officer.
3. You shall answer truthfully all inquiries by the probation officer, subject to your Fifth Amendment right
    against self-incrimination, and follow the reasonable instructions of the probation officer.
4. You shall use your best efforts to support your dependents.
5. You shall use your best efforts to find and hold lawful employment, unless excused by the probation officer
    for schooling, training, or other acceptable reasons.
6. You shall notify the probation officer at least ten days prior to any change in your place of residence or
    employment. When such notification is not possible, you shall notify the probation officer within 72 hours
    of the change.
7. You shall not knowingly go to places or enter buildings where controlled substances are illegally sold, used,
    distributed, or administered.
8. You shall not associate with any persons known by you to be engaged, or planning to be engaged in criminal
    activity. “Associate,” as used here, means reside with or regularly socialize with such person.
9. You shall permit a probation officer to visit you at reasonable times at home or elsewhere and shall permit
    confiscation of any contraband observed in plain view of the probation officer.
10. You shall notify the probation officer within 72 hours of being arrested or questioned by a law enforcement
    officer.




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 4 of 7 Document 28
                                                                                                        Page 5 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164

                                     SPECIAL CONDITIONS OF SUPERVISION
1. The defendant is to refrain from use of all alcoholic beverages throughout the supervised release term.
2. The defendant shall cooperate with and participate in a computer and internet monitoring and restriction
   program, and pay the cost of such program as directed. As part of this program, the defendant shall not
   possess or use any device with access to the internet without permission of his probation officer and absent
   the monitoring program, nor shall he possess or use any data encryption or data erasure technique or program.
   The defendant shall provide his probation officer a complete inventory of all electronic and Internet capable
   devices, a list of all of his computer pseudonyms, passwords, and logons; and consent to his probation officer
   conducting periodic unannounced examinations of his computer(s) equipment, which may include hardware,
   removable storage/media devices, and copying of all data from the computer(s). This also includes removal
   of such equipment by his probation officer, when necessary, for the purpose of conducting a more thorough
   examination.
3. The defendant shall participate in an approved program of sex offender mental health assessment and
   treatment, until such time as he is released from the program by his probation officer. This assessment and
   treatment may include the polygraph to assist in planning and case monitoring. Any refusal to submit to such
   assessment, treatment or testing as scheduled is a violation of the conditions of supervision. The defendant
   shall waive confidentiality between his supervising probation officer and the sex offender treatment provider,
   and pay the cost of this programming under the guidance of his probation officer.
4. The defendant shall not have intentional, one on one contact with unrelated children under the age of 18 unless
   approved in advance, in writing, by his supervising probation officer, and then only in the physical presence
   of a responsible adult who has been advised of the defendant’s criminal history of inappropriate contact with
   minors, and shall report within 8 hours to the probation office any unauthorized contact with children.
5. The defendant shall not possess any sexually explicit or nudist visual material involving minors, or persons
   who appear to be minors, or any text material describing sex with minors, nor shall he knowingly patronize
   any place where such material is available or use any electronic equipment, including a computer, where such
   material can be obtained or viewed.




                       Case 1:18-cr-00164-WCG Filed 01/04/19 Page 5 of 7 Document 28
                                                                                                                           Page 6 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                       (Note: Identify Changes with asterisks (*))
DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164

                                         CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the Schedule of Payments on the attached page.

    Total Special Assessment               *JVTA Assessment*             Total Fine                    Total Restitution
            $100.00                            *$5,000.00                  $0.00                             $0.00

☐         The determination of restitution is deferred until _____. An Amended Judgment in a Criminal Case (AO 245C)
          will be entered after such determination.

☐         The defendant must make restitution (including community restitution) to the following payees in the amount listed
          below.

If a defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However,
pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

                                  PAYEE                                                    AMOUNT




                                                           TOTAL:

☐         Restitution amount ordered pursuant to plea agreement: $_____.
☐         The defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid
          in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment
          options on the Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C.
          § 3612(g).
☐         The court determined that the defendant does not have the ability to pay interest, and it is ordered that the interest
          requirement is waived for the ☐ fine ☐ restitution.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 6 of 7 Document 28
                                                                                                                            Page 7 of 7
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                        (Note: Identify Changes with asterisks (*))
DEFENDANT: JASON W. JUNEK
CASE NUMBER: 18-CR-164

                                                 SCHEDULE OF PAYMENTS
          Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

 A         ☒         Lump sum payment of $5,100.00 due immediately

 B         ☐         Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

 C         ☐         Payment in equal monthly installments of not less than $_____ or 10% of the defendant’s net earnings,
                     whichever is greater, until paid in full, to commence 30 days after the date of this judgment; or

 D         ☐         Payment in equal monthly installments of not less than $_____ or 10% of the defendant’s net earnings,
                     whichever is greater, until paid in full, to commence 30 days after release from imprisonment to a term
                     of supervision; or

 E         ☐         Payment during the term of supervised release will commence within 30 days after release from
                     imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to
                     pay at that time; or

 F         ☐         Special instructions regarding the payment of criminal monetary penalties: _____________

        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.

☐         Joint and Several (Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total
          Amount, Joint and Several Amount, and corresponding payee, if appropriate): _________

☐         The defendant shall pay the cost of prosecution; or ☐ The defendant shall pay the following court costs:

☐         The defendant shall forfeit the defendant's interest in the following property to the United States:

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution
and court costs




                      Case 1:18-cr-00164-WCG Filed 01/04/19 Page 7 of 7 Document 28
